 Case 1:20-cv-00742-LO-JFA Document 8 Filed 09/12/20 Page 1 of 1 PageID# 19



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA

MARK BURKE,

     Plaintiff,
                                                       CASE NO.: 1:20-cv-00742-LO-JFA
v.

CAPITAL ONE BANK (USA), N.A.,

     Defendant.
                                           /

                                           NOTICE OF SETTLEMENT

            Plaintiff, MARK BURKE, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing

the settlement agreement, and general release or documents. Upon execution of the same, the

parties will file the appropriate dismissal documents with the Court.

                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 12th day of September 2020, a true and correct copy of

the foregoing has been furnished to all counsel of records via the Court’s CM/ECF server.

                                                           /s/ Hyatt B. Shirkey
                                                           Hyatt B. Shirkey, Esquire
                                                           Hyatt Browning Shirkey Law Firm
                                                           3735 Franklin Rd. S.W., Suite 251
                                                           Roanoke, VA 24014
                                                           Telephone: (540) 324-9288
                                                           Facsimile: (540) 986-2199
                                                           E-Mail: Hyatt@hbsesqfirm.com
                                                           Attorney for Plaintiff
